 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record that the skills required for these crafts are different andthe record further shows that the Petitioner's constitution treats themas two distinct craftsUnder all the circumstances, we believe thatthe rubber printing plate makers may, if they so desire, constitute aseparate unitOn the other hand, in view of the prior bargaininghistory, they may also appropriately continue to be represented by theIntervenor in the broader unitWe shall, therefore, make no finalunit determination at this time, but shall first ascertain the desires ofthe employees as expressed in the election hereinafter directed.Accordingly, we shall direct an election among all rubber printingplate makers at the Employer's Dayton, Ohio, plant, excluding allother employees and supervisors as defined in the ActIf a majority vote for the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitioner forthis unit which the Board, under such circumstances, finds to beappropriate for the purposes of collective bargainingIn the eventa majority do not vote for the Petitioner, these employees shall remaina part of the broader unit and the Regional Director will issue acertification of results of election to such effect(Text of Direction of Election omitted from publication ]Kennametal,Inc.andInternationalUnion, United Automobile,Aircraft& AgriculturalImplementWorkers of America(UAW-AFL-CIO), PetitionerCase No 7-RC-3420 August 8,1958SUPPLEMENTAL DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued June 26,1957, in the above-entitled proceeding,' an election by secret ballotwas conducted on July 24, 1957, under the direction and supervisionof the Regional Director for the Seventh Region among the employeesin the unit found appropriate by the BoardUpon the conclusionof the election, the parties were furnished a tally of ballots whichshowed that of approximately 53 eligible voters, 49 cast ballots, ofwhich 23 were cast for the Petitioner, 25 were cast against the Peti-tioner, and 1 ballot was challengedThe challenged ballot is insuffi-cient to affect the results of the election hereinThereafter, thePetitioner filed timely objections to conduct affecting the results ofthe electionNot published121 NLRB No 59 KENNAMETAL, INC.41TOn November 29, 1957, following an investigation, the RegionalDirector issued his report on objections to conduct affecting the resultsof election wherein he recommended that objection 2 be overruledand that the election be set aside on the basis of objection 3; or, ifsuch recommendation were not adopted, that a hearing be held toresolve issues raised in connection with objections 1 and 4.Excep-tions were filed to certain of these recommendations, and on February10, 1958, the Board issued an order directing hearing, in which itadopted the Regional Director's recommendation as to objection 2,and directed a hearing, and the preparation of a report, in connectionwith objections 1, 3, and 4.A hearing was duly held on March 11, 1958, before Herbert C.Kane, hearing officer.At the close of the hearing, the parties filedmemoranda for the consideration of the hearing officer in making hisfindings and recommendations.Thereafter, on May 16, 1958, thehearing officer issued a report and recommendations on objectionsto election.He therein found that there was no merit in objections1 and 4, and none in objection 3 insofar as the latter, objection relatedto representations by the Employer concerning the Petitioner's mem-bership dues.As no exceptions have been filed to these findings, weadopt them and hereby overrule objections 1 and 4 and also objection3 to the extent involved.To the extent that objection 3 alleged misrepresentation by theEmployer of the wage rates contained in a competitor's labor contract,the hearing officer found merit in the objection and recommended thatthe election be set aside.The Employer has excepted to this recom-mendation.Under the circumstances, the sole issue remaining fordetermination is whether the Employer's campaign propaganda relat-ing to the wage scale in a competitor's labor contract so interfered:with the election as to justify setting it aside.On election eve, and perhaps on election day too,' the Employerdistributed handbills to employees of its Oak Park, Michigan, plant,herein involved.The leaflets purported to set forth the wages "inthe most recently negotiated UAW contract with one of our largecompetitors." In this connection, the record shows that the Employerhad in mind a Pennsylvania competitor and its contract with a localof the Petitioner.The hearing officer found that the Employer's leaflets inaccuratelyrepresented as the maximum rates in the competitor's contract whatwere in fact the minimum rates specified therein. The hearing officerconcluded that this was a misrepresentation which warranted settingaside the election on the basis of theGummed Productsline of cases.3We do not agree. TheGummed Productsrule is applicable where it2 In view of our determination herein, we find it unnecessary to resolve the conflictingtestimony on this factual point.3 The Gummed Products Company,112 NLRB 1092. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDappears that there has been a misrepresentation of a material fact andthat such misrepresentation has been made by a party that has specialknowledge of, or is in an authoritative position to know, the truefacts.'The existence of a party in the latter position serves to lendcredence to and impel belief in the statements involved. In the in-stant case, even if we assume for decisional purposes that there was amisrepresentation of a material fact contained in the Employer'sleaflets,we are unable to find that wage rates represented by theEmployer as being contained in an unnamed competitor's "UAW"contract was information of the type which the employees believedwas authoritatively known to the Employer or concerning which theEmployer was likely to have first-hand knowledge.We therefore be-lieve that the employees were capable of properly evaluating this elec-tion propaganda and that their freedom of choice in the election wasnot impaired thereby .5Consequently, we overrule objection 3 in itsentirety.As we have overruled the objections to the election and as the tallyof ballots shows that the Petitioner did not receive a majority of thevalid ballots cast in the election, we shall certify the results of theelection.[The Board certified that the majority of the valid ballots was notcast for International Union, United Automobile, Aircraft & Agri-culturalWorkers of America (UAW-AFL-CIO), and that said or-ganization is not the exclusive representative of the Employer'semployees in the unit found appropriate.]MEMBERSBEAN and FANNING took no part in the consideration ofthe above Supplemental Decision and Certification of Results ofElection.4Montrose Hanger Company,120 NLRB 88. See alsoF H.Snow Canning Company,Inc.,119 NLRB 714,Dartmouth Finishing Corporation,120 NLRB 262;KawneerCompany,119 NLRB 1460,Genei al Electric Company,119 NLRB 944.5Cases such asThe Calidyne Company,117 NLRB 1026,andReiss Associates, Inc,116 NLRB 217, upon which the hearing officer relies in the instant connection, are plainlydistinguishable from this caseIn those cases,wage rates of employees elsewhere weremisrepresented by unions which were the contractual bargaining agents of such employeesand therefore in an authoritative position to know the true facts.Crosby Chemicals,Inc.andInternational ChemicalWorkersUnion,AFL-CIO.,CasesNos. 15-CA-950, 15-CA-985, and15-CA-995.August 11, 1958DECISION AND ORDEROn October 22, 1957, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that the'Herein called the Union.121 NLRB No. 51.